TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 23, 2014



                                    NO. 03-14-00171-CV


                              A&T Consultants, Ltd., Appellant

                                               v.

                        Roark Amusement & Vending, L.P., Appellee




         APPEAL FROM 419TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
    DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on March 7, 2014.           A&T

Consultants, Ltd. filed a motion to dismiss the appeal, and having considered the motion, the

Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. A&T Consultants, Ltd. shall pay all costs relating to this appeal, both in

this Court and the court below.